


Exhibit 10.3

 

CONSENT AND RELEASE

 

THIS CONSENT AND RELEASE, dated as of January 15, 2013 (this “Consent”), is
among Atlantic Power Corporation, a corporation continued under the laws of the
Province of British Columbia (“APC”), Atlantic Power Generation, Inc., a
Delaware corporation (“APG”) and Atlantic Power Transmission, Inc., a Delaware
corporation (“APT”, together with APG and APC, each individually a “Borrower”
and collectively, the “Borrowers”), each of the Subsidiaries signatory hereto,
each of the Lenders signatory hereto, Bank of Montreal, in its capacity as
administrative agent (“Administrative Agent”) under the Credit Agreement
described below, and Bank of Montreal, in its capacity as collateral agent
(“Collateral Agent”) under the Intercreditor Agreement described below.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Administrative Agent, and the lenders from time to
time party thereto (each a “Lender”) are parties to that certain Credit
Agreement, dated as of November 4, 2011 (as amended, supplemented or modified
from time to time prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, various Subsidiaries of the Borrowers have proposed to sell all of the
Capital Stock of each of Auburndale Power Partners, L.P., Lake CoGen, Ltd. and
Pasco CoGen, Ltd. (collectively, the “Florida Projects”) to one or more
Affiliates of Quantum Energy Partners for an aggregate purchase price of
approximately $122,000,000 (the “Florida Project Sale”);

 

WHEREAS, under Section 7.04 of the Credit Agreement, the Florida Project Sale is
not permitted;

 

WHEREAS, the Borrowers have requested that the Required Lenders consent to the
Florida Project Sale, notwithstanding that the Florida Project Sale is not
permitted under Section 7.04 of the Credit Agreement

 

WHEREAS, upon the consummation of the Florida Project Sale, the Borrowers have
requested that the Lenders and the Administrative Agent consent to the release
of each of the following Subsidiaries that constitute the sellers of the Florida
Projects, and certain other Subsidiaries that own such selling Subsidiaries: 
NCP Lake Power LLC, Lake Investment L.P., Teton New Lake LLC, NCP Gem, LLC, Dade
Investment, L.P., NCP Dade Power LLC, NCP Pasco, LLC, Auburndale GP, LLC,
Auburndale LP, LLC and Atlantic Auburndale, LLC (each a “Released Guarantor” and
collectively, the “Released Guarantors”) from their respective guaranties
provided pursuant to the Amended and Restated Guaranty given by the Guarantors
party thereto in favor of the Administrative Agent dated as of November 4, 2011
(as amended, restated, supplemented, or otherwise modified before the date
hereof, the “Guaranty”), and without the prior written consent of the Required
Lenders and the Administrative Agent, the release of the Released Guarantors’
Guaranty is not permitted under Section 6.14(c) of the Credit Agreement;

 

WHEREAS, upon the consummation of the Florida Project Sale, the Borrowers have
requested that the Collateral Agent, the Lenders and the Administrative Agent
consent to the

 

--------------------------------------------------------------------------------


 

following releases (collectively, the “Lake Pledge Releases”) of security
interests in the Capital Stock of (a) NCP Gem, LLC pledged by Teton East Coast
Generation LLC, (b) Teton New Lake, LLC pledged by Teton East Coast Generation
LLC, (c) NCP Lake Power, LLC pledged by Teton East Coast Generation LLC,
(d) Lake Investment, L.P. pledged by NCP Gem, LLC, (e) Lake Investment, L.P.
pledged by NCP Lake Power, LLC, (f) Lake CoGen, Ltd. pledged by NCP Lake Power,
LLC, (g) Lake CoGen, Ltd. pledged by Lake Investment, L.P., and (h) Lake
CoGen, Ltd. pledged by Teton New Lake, LLC, in each case, all such Capital Stock
having been pledged pursuant to the Amended and Restated Pledge Agreement and
Irrevocable Proxy dated as of November 4, 2011 (as amended, restated,
supplemented, or otherwise modified before the date hereof, the “A&R Pledge
Agreement”) made by each of the pledgors party thereto in favor of the
Collateral Agent or the Pledge Agreement and Irrevocable Proxy dated as of
November 4, 2011 (as amended, restated, supplemented, or otherwise modified
before the date hereof, the “Pledge Agreement”) made by each of pledgors party
thereto in favor of the Collateral Agent, as applicable;

 

WHEREAS, upon the consummation of the Florida Project Sale, the Borrowers have
requested that the Collateral Agent, the Lenders and the Administrative Agent
consent to the following releases (collectively, the “Pasco Pledge Releases”) of
security interests in the Capital Stock of (a) NCP Pasco, LLC pledged by Teton
East Coast Generation LLC, (b) NCP Dade Power, LLC pledged by Teton East Coast
Generation LLC, (c) Dade Investment, L.P. pledged by NCP Dade Power, LLC,
(d) Dade Investment, L.P. pledged by NCP Pasco, LLC, (e) Pasco CoGen, Ltd.
pledged by Dade Investment, L.P. and (f) Pasco CoGen, Ltd. pledged by NCP Dade
Power LLC, in each case, all such Capital Stock having been pledged pursuant to
the A&R Pledge Agreement or the Pledge Agreement, as applicable;

 

WHEREAS, upon the consummation of the Florida Project Sale, the Borrowers have
requested that the Collateral Agent, the Lenders and the Administrative Agent
consent to the following releases (collectively, the “Auburndale Pledge
Releases” and together with the Lake Pledge Releases and the Pasco Pledge
Releases, collectively, the “Pledge Releases”) of security interests in the
Capital Stock of (a) Atlantic Auburndale, LLC pledged by Harbor Capital
Holdings, LLC, (b) Auburndale LP, LLC pledged by Atlantic Auburndale, LLC, and
(c) Auburndale GP, LLC, pledged by Auburndale LP, LLC, in each case, all such
Capital Stock having been pledged pursuant to the A&R Pledge Agreement or the
Pledge Agreement, as applicable;

 

WHEREAS, the Pledged Releases are not permitted without the prior written
consent of (a) the Required Lenders under Section 6.13 of the Credit Agreement,
and (b) with respect to the Capital Stock of those Subsidiaries pledged under
the A&R Pledge Agreement, the Administrative Agent and the Convertible Trustee
(as defined below) under Section 2(b) of the Third Amended and Restated
Collateral Agency and Intercreditor Agreement dated as of November 4, 2011 (as
amended, restated, supplemented, or otherwise modified before the date hereof,
the “Intercreditor Agreement”), between the Administrative Agent, the Collateral
Agent and Computershare Trust Company Of Canada, as “Trustee” for the holders of
the Convertible Debentures issued under the Convertible Indenture described
therein (in such capacity, the “Convertible Trustee”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, under the Credit Agreement, AP Onondaga, LLC (“AP Onondaga”) is
required to execute a Guaranty or a joinder agreement to the Guaranty no later
than January 15, 2013 to the extent that the Capital Stock of Onondaga
Renewables, LLC (“Onondaga Renewables”) was not sold on or prior to December 31,
2012; and

 

WHEREAS, the Borrowers have requested that the Required Lenders consent to
provide that AP Onondaga is not required to deliver a Guaranty or a joinder
agreement to the Guaranty if AP Onondaga sells all of its Capital Stock in
Onondaga Renewables or Onondaga Renewables sells substantially all of its
assets, in either case, on or prior to March 31, 2013 (the “AP Onondaga Guaranty
Extension”).

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             DEFINITIONS.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Consent, including its preamble and
recitals, shall have the meanings provided in the Credit Agreement.

 

2.                                      CONSENT.  Subject to the satisfaction of
the conditions set forth in Section 6 of this Consent and to the other terms and
provisions of this Consent:

 

2.1.                            The Required Lenders hereby consent to the
Florida Project Sale; provided that (a) the Net Proceeds received in connection
with the Florida Project Sale shall be applied to reduce all outstanding Loans
(in an aggregate principal amount up to $67,000,000 including any principal
repayments made under Section 2.3) upon the consummation of the Florida Project
Sale, or in the event that such repayment would result in a requirement of the
Borrowers to make payments under Section 3.05(a) of the Credit Agreement, such
Net Proceeds shall be reserved in an account with the Administrative Agent and
shall be applied to repay such outstanding Loans on the last day of each
applicable Interest Period for such Loans, (b) following the consummation of the
Florida Project Sale and until the dissolution or liquidation of the Released
Guarantors in compliance with Section 7.04 of the Credit Agreement, none of the
Released Guarantors shall hold any assets other than as necessary to maintain
its existence and for matters incidental thereto; and (c) the Florida Project
Sale shall be consummated on or before June 30, 2013, or such later date as the
Administrative Agent may agree in writing in its sole discretion if consents or
approvals to the Florida Project Sale required from any Governmental Authority
or any counterparty to any material project document have not been obtained on
or prior to June 30, 2013.

 

2.2.                            The Required Lenders hereby consent to the AP
Onondaga Guaranty Extension; provided that (a) if AP Onondaga has not Disposed
of all of its Capital Stock in Onondaga Renewables or (b) if Onondaga Renewables
has not Disposed of substantially all of its assets, in either case, on or
before March 31, 2013, AP Onondaga shall be required to deliver a Guaranty or a
joinder agreement to the Guaranty in form and substance satisfactory to the
Administrative Agent within 10 Business Days of March 31, 2013.

 

3

--------------------------------------------------------------------------------


 

2.3.                            The consents set forth in Sections 2.1 and 2.2
are limited to the extent described herein and shall not be construed to be a
permanent waiver of any terms, provisions, covenants, warranties or agreements
in the Credit Agreement or in any of the other Loan Documents.  Failure by the
Borrowers to comply with the terms and conditions of Section 2 of this Consent
shall constitute an Event of Default.

 

3.                                      RELEASE.  Subject to the satisfaction of
the conditions set forth in Section 6 of this Consent and to the other terms and
provisions of this Consent:

 

3.1.                            The Administrative Agent and each of the Lenders
signatory hereto hereby release each of the Released Guarantors, without
representation or warranty, effective on the Effective Date, from all
Obligations arising pursuant to the Guaranty, and agree that solely as to the
Released Guarantors, the Guaranty is hereby terminated and of no further force
and effect from and after the Effective Date.

 

3.2.                            The Required Lenders hereby (a) consent to the
Pledge Releases under the A&R Pledge Agreement, (b) direct the Administrative
Agent to instruct the Collateral Agent to release, and the Administrative Agent
does hereby direct the Collateral Agent to release, and the Collateral Agent
does hereby release, without representation or warranty, the security interest
in the applicable Capital Stock pledged under the A&R Pledge Agreement that is
included in the Pledge Releases, and (c) direct the Administrative Agent to
direct the Collateral Agent to authorize the Borrower Agent, and the
Administrative Agent does hereby direct the Collateral Agent to authorize the
Borrower Agent, and the Collateral Agent does hereby authorize the Borrower
Agent, to file Uniform Commercial Code Form UCC-3 amendments with respect to
such Capital Stock as are reasonably acceptable to Administrative Agent to be
filed in the UCC records for the applicable States of organization of the
respective Pledged Interest Issuer to effect such partial release.

 

3.3.                            The Required Lenders hereby (a) consent to the
Pledge Releases under the Pledge Agreement, (b) direct the Administrative Agent
to instruct the Collateral Agent to release, and the Administrative Agent does
hereby direct the Collateral Agent to release, and the Collateral Agent does
hereby release, without representation or warranty, the security interest in the
Capital Stock pledged under the Pledge Agreement that is included in the Pledge
Releases, and (c) direct the Administrative Agent to direct the Collateral Agent
to authorize the Borrower Agent, and the Administrative Agent does hereby direct
the Collateral Agent to authorize the Borrower Agent, and the Collateral Agent
does hereby authorize the Borrower Agent, to file Uniform Commercial Code
Form UCC-3 amendments as are reasonably acceptable to Administrative Agent with
respect to such Capital Stock to be filed in the UCC records for the applicable
States of organization of the respective Pledged Interest Issuer to effect such
partial release.

 

4.                                      PLEDGE AGREEMENT AMENDMENT.

 

4.1.                            Each of the Administrative Agent, the Borrowers
and each of the Subsidiaries signatory hereto that are party to the Pledge
Agreement agree that upon the Effective Date, Attachment 1 and Attachment 2 to
the Pledge Agreement are hereby

 

4

--------------------------------------------------------------------------------


 

amended in their entirety to read as set forth in Exhibits 1 and 2 to this
Consent, respectively; provided, however, that the parties hereby agree that if
any other Person whose Capital Stock is pledged is added or removed from
Attachment 1 or Attachment 2 after the date hereof and prior to the Effective
Date pursuant to and in accordance with the terms of the Loan Documents (each, a
“Pledge Modification”), that the Administrative Agent and the Borrower Agent are
authorized and directed to reflect such Pledge Modification.  The Borrowers and
each of the Subsidiaries signatory hereto that are party to the Pledge Agreement
agree that after giving effect to this Consent, each of the attachments to the
Pledge Agreement is true, correct and complete as of the Effective Date, subject
to the effect of any Pledge Modification.

 

4.2.                            Each of the Collateral Agent, APC, APG and each
of the Subsidiaries signatory hereto that are party to the A&R Pledge Agreement
agree that Attachment 1 to the A&R Pledge Agreement is hereby amended in its
entirety to read as set forth in Exhibit 3 to this Consent, subject to any
Pledge Modification.  APC, APG and each of the Subsidiaries signatory hereto
that are party to the A&R Pledge Agreement agree that after giving effect to
this Consent and any Pledge Modification, each of the attachments to the A&R
Pledge Agreement is true, correct and complete as of the Effective Date.

 

5.                                      REPRESENTATIONS AND WARRANTIES AND
COVENANTS.  To induce each of the Lenders and the Administrative Agent to enter
into this Consent, each Borrower hereby reaffirms, as of the date hereof, its
representations and warranties in Article V of the Credit Agreement, except
(a) to the extent any such representation and warranty relates solely to an
earlier date and (b) to the extent any facts included in such representation and
warranty (including any Schedules related thereto) have changed in accordance
with the terms of the Credit Agreement or this Consent, and additionally
represents and warrants and covenants and agrees as follows:

 

5.1.                            Existence and Standing.  Such Borrower is a
corporation, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and has all requisite authority to
conduct its business and is duly qualified or licensed to transact business as a
foreign corporation and in good standing under the laws of each jurisdiction in
which the conduct of its operations or the ownership or leasing of its
properties requires such qualification or licensing, except where failure to be
so qualified or licensed could not reasonably be expected to have a Material
Adverse Effect.

 

5.2.                            No Conflict; Government Consent.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by such Borrower, is required to be
obtained in connection with the execution, delivery or performance of this
Consent or the legality, validity, binding effect or enforceability of any of
the Loan Documents, except, in each case, to the extent that the failure to
obtain such order, consent, adjudication, approval, license, authorization,
validation, exemption or other action or to make such filing, recording or
registration could not reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

5.3.                            Due Authorization, Non-Contravention, etc.  The
execution, delivery and performance by such Borrower of this Consent and the
performance by such Borrower of the Credit Agreement are within the corporate
powers of such Borrower, have been duly authorized by all necessary corporate
action, and do not (a) contravene such Borrower’s Organization Documents,
including, without limitation, its articles or certificate of incorporation,
bylaws or other similar Organization Documents (except as such, in the aggregate
could not reasonably be expected to have a Material Adverse Effect),
(b) contravene any contractual restriction, law or governmental regulation or
court decree or order binding on or affecting such Borrower (except as such, in
the aggregate could not reasonably be expected to have a Material Adverse
Effect), (c) result in, or require the creation or imposition of, any Lien
(other than Permitted Liens) on any Properties (each as defined in the Credit
Agreement) of such Borrower (except as such, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect), or (d) contravene,
result in or cause a breach of, or a default under, any material contract,
promissory note, indenture or other similar agreement or instrument to which
such Borrower or any Loan Party is a party or an obligor (except as such, in the
aggregate could not reasonably be expected to have a Material Adverse Effect).

 

5.4.                            Validity, etc.  This Consent constitutes the
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their respective terms except as such enforceability
is subject to the effect of (a) any applicable bankruptcy, insolvency,
reorganization or similar law relating to or affecting creditors’ rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), including
concepts of materiality, reasonableness, good faith and fair dealing.

 

6.                                      CONDITIONS PRECEDENT TO EFFECTIVENESS OF
THIS CONSENT.  This Consent, including the consent set forth in Section 2 (other
than the consent set forth in Section 2.2 which shall be effective on the date
hereof upon delivery of the documents required under Section 6.1 below) and the
releases set forth in Section 3, shall become effective (the “Effective Date”)
upon the satisfaction of the following conditions precedent.

 

6.1.                            The Administrative Agent shall have received
counterparts of this Consent executed and delivered on behalf of the Borrowers,
the Administrative Agent and Lenders constituting the Required Lenders.

 

6.2.                            The Administrative Agent shall have received a
certificate from an officer of APC certifying that true and complete copies of
the agreement effecting the Florida Project Sale and all material documents
delivered in connection therewith are attached thereto.

 

6.3.                            The Administrative Agent shall have received
from the Convertible Trustee its written consent to the Pledge Releases under
the A&R Pledge Agreement pursuant to Section 2(b) of the Intercreditor Agreement
and the Collateral Agent shall have received from the Convertible Trustee its
written direction pursuant to Section 2(e) of the Intercreditor Agreement (a) to
amend the A&R Pledge Agreement on the terms set

 

6

--------------------------------------------------------------------------------


 

forth in Section 4.2 of this Consent and (b) to authorize the filing of
corresponding Uniform Commercial Code Form UCC-3 amendments.

 

6.4.                            The Administrative Agent shall have received
satisfactory evidence that all Letters of Credit issued in connection with any
of the Florida Projects or on behalf of any of the Released Guarantors have been
replaced and arrangements acceptable to the Agent have been established for the
return of original versions of all such Letters of Credit on or prior to the
Effective Date.

 

6.5.                            The Administrative Agent shall have received
satisfactory evidence that all Swap Obligations to a Lender of any of the
Borrowers, the Released Guarantors, the Florida Projects or any other Subsidiary
of the Borrower made in connection with the Florida Projects, have been, or upon
the consummation of the Florida Project Sale will be, irrevocably paid in full
in cash, and all related Swap Contracts have been, or upon the consummation of
the Florida Project Sale will be, terminated or novated on terms and conditions
acceptable to the Administrative Agent.

 

6.6.                            The Administrative Agent shall have received
such other agreements, certificates and other information as the Administrative
Agent reasonably requires in advance in writing.

 

7.                                      GOVERNING LAW, SEVERABILITY, ETC.  THIS
CONSENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER, GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF
THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF
LAW.  Whenever possible each provision of this Consent shall be interpreted so
as to be effective and valid under applicable law, but if any provision of this
Consent is prohibited by or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Consent.

 

8.                                      RELEASE OF CLAIMS.  Each of the
Borrowers and each Subsidiary signatory hereto, for itself and on behalf of its
legal representatives, successors, and assigns, hereby (a) expressly waives,
releases, and relinquishes the Collateral Agent, the Administrative Agent and
each of the Lenders from any and all claims, offsets, defenses, affirmative
defenses, and counterclaims of any kind or nature whatsoever that any of the
Borrowers has asserted, or might assert, against the Collateral Agent, the
Administrative Agent or the Lenders with respect to the Obligations, the Credit
Agreement (including as affected by this Consent), and any other Loan Document,
in each case arising on or before the date hereof, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof,
and (b) expressly covenants and agrees never to institute, cause to be
instituted, or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against the Collateral Agent, the
Administrative Agent or the Lenders by reason of or in connection with any of
the foregoing matters, claims, or causes of action which have arisen on or
before the date hereof.

 

7

--------------------------------------------------------------------------------


 

9.                                      MISCELLANEOUS.

 

9.1.                            Successors and Assigns.  This Consent shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

9.2.                            Counterparts.  This Consent may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

9.3.                            NO ORAL AGREEMENTS.  THIS WRITTEN CONSENT AND
THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective officers thereunto duly authorized as of the day and year
first written above.

 

ATLANTIC AUBURNDALE, LLC

ATLANTIC IDAHO WIND C, LLC

ATLANTIC IDAHO WIND HOLDINGS, LLC

ATLANTIC OKLAHOMA WIND, LLC

ATLANTIC POWER CORPORATION

ATLANTIC POWER GENERATION, INC.

ATLANTIC POWER GP INC.

ATLANTIC POWER HOLDINGS, INC.

ATLANTIC POWER SERVICES CANADA GP INC.

ATLANTIC POWER SERVICES CANADA LP

By: Atlantic Power Services Canada GP Inc., its General Partner

ATLANTIC POWER TRANSMISSION, INC.

ATLANTIC RENEWABLES HOLDINGS, LLC

ATLANTIC ROCKLAND HOLDINGS, LLC

ATLANTIC RIDGELINE HOLDINGS, LLC

AUBURNDALE LP, LLC

By: Atlantic Auburndale, LLC, its Sole Member

BAKER LAKE HYDRO LLC

DADE INVESTMENT, L.P.

By: NCP Dade Power LLC, its General Partner

 

HARBOR CAPITAL HOLDINGS, LLC

By: Atlantic Power Holdings, Inc., its Sole Member

LAKE INVESTMENT, L.P.

By:  NCP Lake Power LLC, its General Partner

By: Teton East Coast Generation LLC, its Sole Member

NCP DADE POWER LLC

NCP GEM LLC

By: Teton East Coast Generation LLC, its Sole Member

NCP LAKE POWER LLC

By: Teton East Coast Generation LLC, its Sole Member

NCP PASCO LLC

OLYMPIA HYDRO LLC

TETON EAST COAST GENERATION LLC

TETON NEW LAKE, LLC

TETON POWER FUNDING, LLC

PAH RAH HOLDING COMPANY LLC

RIDGELINE EASTERN ENERGY LLC

RIDGELINE ENERGY SOLAR LLC

RIDGELINE ENERGY LLC

 

 

 

 

 

 

 

By:

/s/ Barry E. Welch

 

Name:

Barry E. Welch

 

Title:

President of each of the entities listed above

 

Consent and Release

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Administrative Agent, an L/C Issuer and as a Lender

 

 

 

 

 

By:

/s/ Jeff Currie

 

Name:

Jeff Currie

 

Title:

Director

 

 

 

BANK OF MONTREAL, as Collateral Agent

 

 

 

 

 

By:

/s/ Jeff Currie

 

Name:

Jeff Currie

 

Title:

Director

 

Consent and Release

 

S-2

--------------------------------------------------------------------------------

 

 

UNION BANK CANADA BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Anne Collins

 

Name:

Anne Collins

 

Title:

Vice President

 

 

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jonathan Bigelow

 

Name:

Jonathan Bigelow

 

Title:

Vice President

 

Consent and Release

 

S-3

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as an L/C Issuer and as a Lender

 

 

 

 

 

By:

/s/ Rahim Kabani

 

Name:

Rahim Kabani

 

Title:

Vice President

 

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC, as an L/C Issuer and as a Lender

 

 

 

 

 

By:

/s/ Derrill Brito

 

Name:

Derrill Brito

 

Title:

Authorized Signer

 

Consent and Release

 

S-4

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A.,

 

as an L/C Issuer and as a Lender

 

 

 

By:

/s/ John Durland

 

Name:

John Durland

 

Title:

Authorized Signer

 

Consent and Release

 

S-5

--------------------------------------------------------------------------------


 

EXHIBIT 1 to
Consent and Release

 

ATTACHMENT 1
to
Pledge Agreement

 

Item A.  Pledged Interests

 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

1.

 

Atlantic Idaho Wind C, LLC

 

RP Wind ID, LLC

 

Membership Interests

 

99%

 

Uncertificated

2.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind A, LLC

 

Membership Interests

 

100%

 

Uncertificated

3.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind C, LLC

 

Membership Interests

 

100%

 

Uncertificated

4.

 

Atlantic Oklahoma Wind, LLC

 

Canadian Hills Holding Company, LLC

 

Membership Interests

 

99%

 

Uncertificated

5.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada GP Inc.

 

Common Shares

 

100%

 

2

6.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada LP

 

Limited Partnership Units

 

100%

 

LP-1

7.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Preferred Shares

 

100%

 

1-A

8.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Common Shares

 

100%

 

1

9.

 

Atlantic Power Corporation

 

Atlantic Power Limited Partnership

 

Limited Partnership

 

99.9961%

 

LP-2

 

Ex 1-1

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

 

 

 

 

 

 

Units

 

 

 

 

10.

 

Atlantic Power Corporation

 

Atlantic Power GP Inc.

 

Common Shares

 

100%

 

2C

11.

 

Atlantic Power GP Inc.

 

Atlantic Power Limited Partnership

 

Limited Partnership Units

 

0.0039%

 

LP-3

12.

 

Atlantic Power Generation, Inc.(1)

 

Canadian Hills Wind, LLC

 

Class B Membership Interests

 

16.39%

 

B-2

13.

 

Atlantic Power Holdings, Inc.

 

Atlantic Power Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

14.

 

Atlantic Power Holdings, Inc.

 

Harbor Capital Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

15.

 

Atlantic Power Services Canada GP Inc.

 

Atlantic Power Services Canada LP

 

General Partnership Units

 

100%

 

GP-1

16.

 

Atlantic Power Transmission, Inc.

 

Atlantic Cadillac Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

17.

 

Atlantic Power Transmission, Inc.

 

Atlantic Idaho Wind Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

18.

 

Atlantic Power Transmission, Inc.

 

Atlantic Piedmont Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

19.

 

Atlantic Power Transmission, Inc.

 

Atlantic Oklahoma Wind, LLC

 

Membership Interests

 

100%

 

Uncertificated

20.

 

Atlantic Power Transmission, Inc.

 

Atlantic Rockland Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

21.

 

Atlantic Power Transmission, Inc.

 

Atlantic Ridgeline Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

 

--------------------------------------------------------------------------------

(1)  Pledge of Class B Membership Interests to be delivered after January 15,
2013 in accordance with the terms of the Loan Documents.

 

Ex 1-2

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

22.

 

Atlantic Renewables Holdings, LLC

 

AP Onondaga, LLC

 

Membership Interests

 

100%

 

Uncertificated

23.

 

Baker Lake Hydro LLC

 

Concrete Hydro Partners, L.P.

 

Limited Partnership Interests

 

99%

 

Uncertificated

24.

 

Harbor Capital Holdings, LLC

 

Atlantic Renewables Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

25.

 

Olympia Hydro LLC

 

Concrete Hydro Partners, L.P.

 

General Partnership Interests

 

0.5%

 

Uncertificated

26.

 

Pah Rah Holding Company LLC

 

Pah Rah Project Company LLC

 

Membership Interests

 

100%

 

Uncertificated

27.

 

Ridgeline Eastern Energy LLC

 

Monticello Hills Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

28.

 

Ridgeline Eastern Energy LLC

 

Dry Lots Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

29.

 

Ridgeline Eastern Energy LLC

 

Smokey Avenue Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

30.

 

Ridgeline Eastern Energy LLC

 

Saunders Bros. Transportation Corporation

 

Common Stock

 

100%

 

No. 1

31.

 

Ridgeline Eastern Energy LLC

 

Bruce Hill Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

32.

 

Ridgeline Eastern Energy LLC

 

South Mountain Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

33.

 

Ridgeline Energy LLC

 

Pah Rah Holding Company LLC

 

Membership Interests

 

100%

 

Uncertificated

34.

 

Ridgeline Energy LLC

 

Lewis Ranch Wind Project LLC

 

Membership Interests

 

100%

 

Uncertificated

35.

 

Ridgeline Energy LLC

 

Hurricane Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

 

Ex 1-3

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

36.

 

Ridgeline Energy LLC

 

Ridgeline Power Services LLC

 

Membership Interests

 

100%

 

Uncertificated

37.

 

Ridgeline Energy LLC

 

Ridgeline Eastern Energy LLC

 

Membership Interests

 

100%

 

Uncertificated

38.

 

Ridgeline Energy LLC

 

Frontier Solar LLC

 

Membership Interests

 

100%

 

Uncertificated

39.

 

Ridgeline Energy LLC

 

Ridgeline Energy Solar LLC

 

Membership Interests

 

100%

 

Uncertificated

40.

 

Ridgeline Energy Solar LLC

 

Great Basin Solar Ranch LLC

 

Membership Interests

 

100%

 

Uncertificated

41.

 

Teton Power Funding, LLC

 

Olympia Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

42.

 

Teton Power Funding, LLC

 

Teton East Coast Generation LLC

 

Membership Interests

 

100%

 

Uncertificated

43.

 

Teton Power Funding, LLC

 

Teton Operating Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

44.

 

Teton Power Funding, LLC

 

Baker Lake Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

45.

 

Teton Power Funding, LLC

 

Orlando Power Generation I LLC

 

Membership Interests

 

100%

 

Uncertificated

46.

 

Teton Power Funding, LLC

 

Orlando Power Generation II LLC

 

Membership Interests

 

100%

 

Uncertificated

 

Item B.  Pledged Notes

 

None.

 

Ex 1-4

--------------------------------------------------------------------------------

 

EXHIBIT 2 to
Consent and Release

 

ATTACHMENT 2
to
Pledge Agreement

 

PLEDGOR:

 

ATLANTIC IDAHO WIND C, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4840790

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC IDAHO WIND HOLDINGS, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4840757

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC OKLAHOMA WIND, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

5102253

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER CORPORATION

PROVINCE OF INCORPORATION:

 

British Columbia

IDENTIFICATION NUMBER:

 

CO729547

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

Ex 2-1

--------------------------------------------------------------------------------


 

PLEDGOR:

 

ATLANTIC POWER GP INC.

PROVINCE OF INCORPORATION:

 

British Columbia

IDENTIFICATION NUMBER:

 

C0924851

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER GENERATION, INC.

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4756289

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER HOLDINGS, INC.

STATE OF INCORPORATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

3844647

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER SERVICES CANADA GP INC.

PROVINCE OF INCORPORATION:

 

British Columbia

STATE IDENTIFICATION NUMBER:

 

BC0916552

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

Ex 2-2

--------------------------------------------------------------------------------


 

PLEDGOR:

 

ATLANTIC POWER TRANSMISSION, INC.

STATE OF INCORPORATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4756295

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC RENEWABLES HOLDINGS, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4670242

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

BAKER LAKE HYDRO, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

2214188

CHIEF EXECUTIVE OFFICE:

 

20 West 9th Street
Kansas City, MO 64105

 

 

 

PLEDGOR:

 

HARBOR CAPITAL HOLDINGS, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4000335

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

Ex 2-3

--------------------------------------------------------------------------------


 

PLEDGOR:

 

OLYMPIA HYDRO, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

2214190

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

PAH RAH HOLDING COMPANY LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4803010

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

RIDGELINE EASTERN ENERGY LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4848046

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

RIDGELINE ENERGY SOLAR LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

5080169

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

RIDGELINE ENERGY LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4602137

 

Ex 2-4

--------------------------------------------------------------------------------


 

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

TETON EAST COAST GENERATION, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

2219848

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

TETON POWER FUNDING, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

3721785

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

Ex 2-5

--------------------------------------------------------------------------------


 

EXHIBIT 3 to
Consent and Release

 

ATTACHMENT 1

to A&R Pledge Agreement

 

Item A.  Pledged Interests

 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest Pledged

 

Percent of Pledged
Interest Issuer that is
owned and being
pledged by Pledgor

 

Represented by
Certificate No.
(if applicable)

 

1.

 

Atlantic Power Corporation

 

Atlantic Power Generation, Inc.

 

Common Shares

 

100%

 

1

 

2.

 

Atlantic Power Generation, Inc.

 

Atlantic Power Holdings, Inc.

 

Common Shares

 

100%

 

1

 

3.

 

Atlantic Power Holdings, Inc.

 

Teton Power Funding, LLC

 

Membership Interests

 

100%

 

Uncertificated

 

4.

 

Atlantic Power Holdings, Inc.

 

Epsilon Power Funding, LLC

 

Membership Interests

 

100%

 

Uncertificated

 

10.

 

Teton East Coast Generation LLC

 

Teton Selkirk LLC

 

Membership Interests

 

100%

 

Uncertificated

 

12.

 

Teton Power Funding, LLC

 

Baker Lake Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

 

13.

 

Teton Power Funding, LLC

 

Orlando Power Generation I LLC

 

Membership Interests

 

100%

 

Uncertificated

 

14.

 

Teton Power Funding, LLC

 

Orlando Power Generation II LLC

 

Membership Interests

 

100%

 

Uncertificated

 

 

Item B.  Pledged Notes

 

Pledged Note Issuer Description:

 

13% Unsecured Subordinated Note from APG, dated as of November 27, 2009 payable
to APC with respect to a loan of $400,000,000.00.

 

13% Unsecured Subordinated Note from APH, dated as of July 1, 2010 payable to
APG with respect to a loan of $400,000,000.00.

 

--------------------------------------------------------------------------------
